Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 8/8/22. Claims 1-5 and 7-22 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-22, drawn to a method of preparing an amorphous solid succinylated 3-(fatty acid amido)-2-hydroxy-1-(protected hydroxy)-propane metal salt composition, classifiable in C07C235/00.
Claims 23-32, drawn to amorphous solid succinylated 3-(fatty acid amido)-2-hydroxy-1-(protected hydroxy)-propane lithium salt, classifiable in C07C231/12.

	Groups 1 and 2 are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). The product of Group 2 can be made by other methods, for example through solid phase synthesis.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
During a telephone conversation with Rudy Ng on 6/23/22 a provisional election was made to prosecute the invention of Group I, claims 1-6. Claims 23-32 had been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, until they were cancelled by the applicant in response to the interview on 8/5/22. The restriction is made FINAL. 

Priority
	The applicant claims benefit as follows:

	
    PNG
    media_image1.png
    78
    461
    media_image1.png
    Greyscale


Allowable Claims
Claims 1-5 and 7-22 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to the following:

    PNG
    media_image2.png
    473
    688
    media_image2.png
    Greyscale

The closest prior art is Kutyavin et al. (US 20020052482, pub date May 2, 2002, applicant’s IDS filed on 5/5/22). 
Kutyavin et al. teaches the reaction of an active ester (compound 4) reacting with 3-amino-1,2-propanediol to provide 1-[3-[N-(9-fluorenylmethoxycarbonyl)amino]-1-oxopropyl]amino-(R,S)-2,3-propanediol (compound 5). The primary hydroxyl group of (compound 5) is thereafter protected with a dimethoxytrityl group to give 1-[3-[N-(9-fluorenylmethoxycarbonyl)-amino]-1-oxopropyl]amino-(R,S)-2-[[b- is(methoxyphenyl)phenylmethoxy]metyl]-2-ethanol (compound 6). The secondary hydroxyl group of compound 6 is reacted with succinic anhydride and the carboxylic group in the resulting compound is thereafter converted into an active ester, 2,3,5,6-tetrafluorophenyl 1-[3-[N-(9-fluorenylmethoxycar- bonyl)amino]-1-oxopropyl]amino-(R,S)-2-[[bis(methoxyphenyl)phenylmethoxy]metyl]-2-ethyl butanedioate (compound 7), as shown in Scheme 5 below, in which Kutyavin et al. compounds corresponds to applicant’s claims (R = aminoethyl and PG = dimethoxytrityl (DMTr)). 

    PNG
    media_image3.png
    390
    936
    media_image3.png
    Greyscale

Kutyavin et al. is deficient in that it does not teach applicant’s specific succinylated 3-(fatty acid amido)-2-hydroxy-1-(protected hydroxy)-propane organic salt. Nor does Kutyavin et al. teach formation of the organic salt and then reaction of this organic salt with a metal base to form the corresponding metal salt, applicant’s succinylated 3-(fatty acid amido)-2-hydroxy-1-(protected hydroxy)-propane metal salt.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 1-5 and 7-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622